DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Oath/Declaration
2.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 02/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.         The drawing(s) filed on 02/26/2021 are accepted by the Examiner.

Status of Claims
5.         Claims 1-20 are pending in this application. 

Double Patenting
6.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

7.         Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 10,983,202 (hereinafter ‘202).
Although the claims at issue are not identical, they are not patentably distinct from each other:

Regarding Claim 1 (drawn to a method):                                                 
Current Application
Claim 1:

A method for authentication at a printing device using a mobile application, the method comprising:

generating a code at the mobile application to pair with an authentication token; 

5pairing the code with the authentication token; 

storing the code and the authentication token on a document processing platform; 

providing the authentication token to the printing device from the document processing platform based on the code; and 

establishing a connection between a third party application and the printing device 10based on the authentication token.
‘202
Claim 1:

A method for authentication at a printing device using a mobile application, the method comprising: 

generating an authentication token at a third party application at a request of a mobile 5application; 

generating a code at the mobile application to pair with the authentication token; 

storing the code and the authentication token on a document processing platform; 

retrieving the authentication token from the document processing platform based on the code; and  

10establishing a connection between the third party application and the printing device based on the authentication token.  


Regarding Claim 8 (drawn to a method):

Claim 8:

A method for using a mobile application on a mobile device for authentication at a printing device, the method comprising: 







25generating a first code by the mobile application; 

storing a first authentication token and the first code on a document processing platform; and 

providing the first code on the mobile device, 

wherein the first code is input into a printing device to instruct the printing device to retrieve the first authentication token from 30the document processing platform.
‘202
Claim 8:

A method for using a mobile application on a mobile device for authentication at a 25printing device, the method comprising: 

requesting a first authentication token from a first application by a mobile application, 

wherein the first authentication token is unique to a third party application; 

generating a first code by the mobile application; 

storing the first authentication token and the first code on a document processing 30platform; and  

24providing the first code on the mobile device, 

wherein the first code is input into a printing device to instruct the printing device to retrieve the first authentication token from the document processing platform to establish a connection to the first application.


8.       As shown in the table above, with boldface showing the difference(s), it is clear that all the elements of the application claims [1 and 8] are to be found in patent claims [1 and 8], as the application claims [1 and 8] fully encompasses patent claims [1 and 8].  The difference between the application claims [1 and 8] and the patent claims [1 and 8] lies in the fact that the patent claims includes more elements and is thus more specific.  Thus the invention of claims [1 and 8] of the patent is in effect a “species” of the “generic” invention of the application claims [1 and 8].  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims [1 and 8] are anticipated by claims [1 and 8] of the patent, it is not patentably distinct from claims [1 and 8] of the patent.
9.       Claim 2 of the current application corresponds to claim 2 of US 10,983,202.
10.      Claim 3 of the current application corresponds to claim 1 of US 10,983,202.

12.      Claim 3 of the current application corresponds to claim 3 of US 10,983,202.
13.      Claim 4 of the current application corresponds to claim 4 of US 10,983,202.
14.      Claim 5 of the current application corresponds to claim 5 of US 10,983,202.
15.      Claim 6 of the current application corresponds to claim 6 of US 10,983,202.
16.      Claim 7 of the current application corresponds to claim 7 of US 10,983,202.
17.      Claim 9 of the current application corresponds to claim 9 of US 10,983,202.
18.      Claim 10 of the current application corresponds to claim 10 of US 10,983,202.
19.      Claim 12 of the current application corresponds to claim 12 of US 10,983,202.
20.      Claim 13 of the current application corresponds to claim 13 of US 10,983,202.
21.      Claim 14 of the current application corresponds to claim 14 of US 10,983,202.
22.      Claim 15 of the current application corresponds to claim 15 of US 10,983,202.
23.      Claim 11 of the current application does not correspond to any claims of US 10,983,202.

Allowable Subject Matter
24.       Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office Action.
25.         Claims 16-20 are allowed.
26.       The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 1:

“generating a code at the mobile application to pair with an authentication token; 5pairing the code with the authentication token; storing the code and the authentication token on a document processing platform; providing the authentication token to the printing device from the document processing platform based on the code; and establishing a connection between a third party application and the printing device 10based on the authentication token.” along with all the other limitations as required by independent claim 1.

Regarding Claim 8:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“generating a first code by the mobile application; storing a first authentication token and the first code on a document processing platform; and providing the first code on the mobile device, wherein the first code is input into a printing device to instruct the printing device to retrieve the first authentication token from the document processing platform.” along with all the other limitations as required by independent claim 8.

Regarding Claim 16:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“entering a code at a printing device; sending the code to a document processing platform; receiving an authentication token corresponding to the code from the document processing platform; 20providing the authentication token to the application; establishing a connection between the application and the printing device based on the authentication token; and making the document available to the printing device through the connection.” along with all the other limitations as required by independent claim 15.

27.       It follows that claims 2-7, 9-15 and 17-20 are then inherently allowable for depending on an allowable base claim.
 
Conclusion
28.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Park et al. (US 2016/0112585) discloses an image forming system operable to
provide a cloud printing service, the image forming system comprising: a transmitting device operable to transmit content by designating a target phone number; a cloud printing server operable to receive the target phone number and the content from the transmitting device; a receiving device assigned with the target phone number and operable to receive an upload notification of the content with respect to the target phone number from the cloud printing server; and an image forming device operable to print the content by receiving the content from the cloud printing server, wherein the cloud printing server transmits the content to the image forming device registered in the target phone number when the cloud printing service is requested for the content to the target phone number.



29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEIL R MCLEAN/Primary Examiner, Art Unit 2677